Citation Nr: 1223696	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), to include as due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2008 and December 2009, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that a stomach disorder, to include GERD, was present in-service or is related to service, including the Veteran's alleged exposure to ionizing radiation.


CONCLUSION OF LAW

A stomach disorder, to include GERD, was not incurred or aggravated during military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are moot.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Kneibert Clinic, including Dr. K.L.  The appellant was afforded VA medical examinations in January 2007, June 2009 (including an addendum to the examination report dated in October 2009), April 2010, and March 2012.

The issue was previously remanded by the Board in October 2008 for additional development.  The remand ordered that the Veteran be contacted and asked to identify the source of any medical records that pertain to his GERD and that attempts be made to obtain any records identified.  In addition, the remand ordered that the Veteran be afforded an appropriate examination regarding to the etiology of the Veteran's GERD.

Subsequently, in a letter dated in December 2008 the Veteran was asked to identify VA and any non VA health care professionals who have evaluated or treated him prior to 1997 and since June 2005.  In addition, in June 2009 the Veteran was afforded a VA medical examination.

The Veteran responded and identified treatment at Northwest Medical Center.  

The issue was again remanded by the Board in December 2009.  The Board ordered that attempts be made to obtain additional private treatment records and that the Veteran be afforded a VA medical examination.  A request was made to Northwest Medical Center for treatment records regarding the Veteran and in January 2010 a response was received that the facility had no records regarding the Veteran.  Additional treatment records from the Kneibert Clinic were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in April 2010 and March 2012.  

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2008 and December 2009 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran noted that he received treatment at St. Francis Hospital for a stomach disorder.  In October 2005 VA received notification that St. Francis Hospital did not have any records regarding the Veteran.  

In addition, the Veteran reported that he underwent an endoscopy at St. Francis Hospital in 2009.  However, review of the claims file reveals that the Veteran underwent an endoscopy at the Kneibert Clinic in April 2009.  The results of this endoscopy are associated with the claims file and have been discussed by the Veteran's private physician Dr. K.L. in the treatment notes from Kneibert Clinic.  Consequently, further efforts to obtain records are not warranted before adjudicating the Veteran's claim. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran is seeking entitlement to service connection for a stomach disorder, to include GERD, to include as due to in-service exposure to ionizing radiation.  He attributes this condition to his claimed in-service exposure to ionizing radiation.  Specifically, he claims he was exposed to nuclear radiation while working in and around nuclear submarines in service.

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.   See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that the Veteran is not shown to be a "radiation-exposed Veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  Moreover, GERD is not listed as a condition warranting presumptive service connection for radiation-exposed Veterans and the Veteran has not been diagnosed with stomach cancer, the only stomach disorder for which presumptive service connection is warranted.  38 C.F.R. § 3.309(d)(2).  As such, service connection for a stomach disorder, to include GERD, is not warranted under this presumption.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found specified periods after service in an ionizing-radiation-exposed Veteran may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

As the Veteran is not diagnosed with stomach cancer and GERD is not listed as a radiogenic disease as defined in 38 C.F.R. § 3.311(b)(2), and given that there is no competent evidence of record suggesting that the Veteran's stomach disorder is a radiogenic disease, see 38 C.F.R. § 3.311(b)(4), service connection for a stomach disorder, to include GERD, claimed secondary to in-service exposure to ionizing radiation, must be denied.  The Board also notes that in absence of a radiogenic disease, additional development of this matter is not needed.  See 38 C.F.R. § 3.311(a) (addresses the need for obtaining a dose assessment only for claims in which a radiogenic disease has been established); and 38 C.F.R. § 3.311(b)(4) (addresses the need to obtain an opinion from the Under Secretary of Benefits only for claims in which the claimant cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease).

Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection on a direct basis will be addressed below.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau,  492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The service treatment records reveal that the Veteran was treated for upset stomach in July 1967.  In April 1968 the Veteran reported intermittent nausea sometimes with vomiting.  Upon examination at separation from service in March 1971 the Veteran was not noted to have any stomach disorder.

The Veteran reported in April 2006 that while in service he was treated for stomach problems and vomiting.  He indicated that he was spitting up blood that was bright red but that he was not given anything for it and was sent back to work.

In a statement dated in April 2006, the Veteran's spouse reported that the Veteran began vomiting on a regular basis, oftentimes vomiting blood, during his active service.  The Veteran's spouse indicated that she knew the Veteran for six years prior to their marriage in 1967.  

In January 2007 the Veteran was afforded a VA Compensation and Pension (C&P) esophagus and hiatal hernia examination.  The Veteran was noted to have had one episode during his active service in 1968 where he complained of nausea and vomiting.  There was some blood in the vomitus.  The Veteran was noted to have been treated and discharged without further treatment.  At the examination, the Veteran complained of difficulty swallowing liquids that occurred once or twice a day.  He complained of rare episodes of difficulty swallowing solids.  He experienced frequency pyrosis and epigastric pain.  He stated that he was diagnosed with GERD.  He experienced one to two episodes of reflux per week.  His problems greatly improved since starting on Omeprazole.  The Veteran complained of frequent nausea and vomiting which occurred at night while sleeping approximately once a week.  Physical examination with an upper gastrointestinal (GI) series revealed the stomach was in a high transverse position.  There was no evidence of hiatal hernia or GERD.  Gastric rugae and duodenal bulb were satisfactory in appearance.  Chem 7 revealed a BUN at 29 and creatinine at 1.7, blood sugar was 197, CBC was normal, and urinalysis was positive for 250 mg per deciliter glucosuria.  The Veteran was diagnosed with GERD by history.

In January 2007 the Veteran was afforded a VA C&P stomach examination.  The Veteran complained of vomiting two to three times weekly usually at 2 to 3 a.m.  He denied hematemesis or melena.  Treatment with Omeprazole provided good relief of symptoms without adverse side effects.  The Veteran had nausea after meals from time to time.  He complained of frequent constipation and colic, abdominal distention, nausea and vomiting.  The nausea occurred daily and the vomiting occurred one to two times a week.  Colic occurred twice a week and the distention occurred approximately two times a week.  The examiner noted that the Veteran had no history of ulcer disease.  The Veteran's weight was 300 pounds and had been stable for the prior year.  CBC was normal.  There was no pain in the abdomen.  The results of the upper GI performed in January 2007 were again reported in this examination report.  The examiner diagnosed the Veteran with a history of GERD.  The examiner rendered the opinion:

At this time gastroesophageal reflux disease is moderately well controlled.  The Veteran continues to experience nausea and vomiting with gastroesophageal reflux disease symptoms in spite of the use of Omeprazole 20 mg every day.  The [V]eteran's enlistment physical was negative for complaints of stomach issues.  His discharge examination was negative with complaints of stomach issues.  The [V]eteran was treated on . . . April 1968 for complaint of intermittent nausea or vomiting.  This is the only record of treatment for this condition while in the service.  Although there is antidotical [sic] evidence of ongoing stomach complaints and a letter from the [V]eteran's wife, there is no record of treatment for digestive problems prior to the 1990's.  There is no medical evidence linking the [V]eteran's military service with his current complaint of gastroesophageal reflux disease.

In November 2008 the Veteran reported long-term GERD symptoms dating back to service.  He complained of nausea, gas/bloating, and indigestion/heartburn.  He denied vomiting and diarrhea.  The Veteran was diagnosed with GERD.

In a November 2008 statement a friend of the Veteran indicated that they had known each other since they were children and that prior to service the Veteran had no stomach problems but that since service the Veteran had problems.

In a statement dated in November 2008 the Veteran reported that while in service he stopped going to sickbay when he was sick because when he did go to sickbay he was punished with additional duty.  He reported that he did report to sickbay for his stomach more than once and that did not know why there was no record of this in his service treatment records.

A January 2009 private treatment record reveals complaints of nausea.  The Veteran denied vomiting, diarrhea, abdominal pain, melena, and hematochezia.

In a statement dated in January 2009 the Veteran reported that he operated a crane during nuclear waste removal from submarines.  

An April 2009 private treatment record reveals complaints of nausea.  The Veteran denied diarrhea, abdominal pain, melena, and hematochezia.

In a laboratory report following an endoscopy dated in April 2009 the Veteran was noted to have minimal chronic gastritis, gastric antral biopsy.  It was also noted that there were no organisms consistent with H. pylori.  In addition, the Veteran was noted to have had an early tubular adenoma (adenomatous polyp), biopsy flat polyp transverse colon.

In April 2009 the Veteran was diagnosed with hiatal hernia, GERD, and gastritis.

In June 2009 the Veteran was afforded a VA C&P examination.  The Veteran claimed constant nausea with reoccurring vomiting.  He also complained of GERD.  He stated that this occurred on a daily basis or up to about twice a week.  He indicated that it occurred both on an empty stomach and immediately after eating.  He denied any actual food intolerances.  He stated that it first started after boot camp.  He stated that he sought medical attention one time and was reprimanded for seeking medical attention so he just lived with the condition.  He reported that he had a recent endoscopy performed.  He indicated that at the time no particular diagnosis was given and no treatment was rendered.  He reported that he was told that he had a hiatal hernia.  The Veteran reported that since November 2008 he lost about 60 pounds due to his stomach problems.  He took Omeprazole for his GERD and this was the only medication that he took for his stomach.  After physical examination and laboratory tests the Veteran was diagnosed with GERD, well controlled with medication.  The examiner noted that as the upper GI was essentially negative and the only abnormality identified on endoscopy by the Veteran was hiatal hernia, it would take a specialist to determine the cause and etiology of the vomiting and constant nausea.

A July 2009 private treatment record reveals complaints of nausea.  The Veteran denied vomiting, diarrhea, abdominal pain, melena, and hematochezia.  The Veteran was diagnosed with GERD.

In October 2009 the VA examiner added an addendum to the June 2009 examination report after review of the claims file.  The examiner noted that for a determination of service connection there has to be a condition noted during active duty or aggravated by active duty and the continuation of care on a chronic nature after active duty and that there was no evidence to fit either one of these conditions.  The examiner rendered the opinion that with the information available it was not likely secondary to active duty. 

In April 2010 a VA examiner reviewed the Veteran's claims file.  The examiner noted that recent endoscopy results and the entire claims file were reviewed by a VA gastroenterologist.  The gastroenterologist was noted to indicate that the endoscopy revealed only minimum gastritis without any erosion.  Based upon the findings of the endoscopy, the gastroenterologist was noted to find that it was less likely that the symptoms were secondary to min gastritis; therefore, the problem associated with upset stomach and vomiting, both intermittent, was not likely secondary associated with the stomach.  Minimum gastritis was noted to not be an uncommon occurrence.  It was noted that there was not enough gastritis without erosion to cause any abnormality to the stomach or any type of erosion.  Therefore, the gastroenterologist found that the symptoms that were complained of were not likely secondary to gastritis.  The gastroenterologist was further noted to report that no further examination was necessary and that the vomiting and upset stomach were symptoms but would not be caused by the gastritis.  It was noted that the Veteran's nausea, upset stomach, and intermittent nausea were more of a symptom caused by multiple type problems not associated with the stomach.  

A June 2010 private treatment note indicates that an April 2009 esophagogastroduodenoscopy (EGD) and colonoscopy revealed hiatal hernia, gastritis clo-, and colon polyps.

In a VA treatment note dated in February 2012 the Veteran was noted to complain of slight nausea and abdominal pain consisting of mild to moderate burning.  In March 2012 the Veteran was diagnosed with diabetic gastroparesis.

The Veteran was afforded a VA C&P examination in March 2012.  The examiner was noted to be a gastroenterologist.  The examiner discussed the Veteran's medical history.  The Veteran reported that he had substernal burning after meals, nausea, intermittent vomiting 30 to 60 minutes after a meal, and postprandial bloating.  He stated that the symptoms were worse over the prior five years.  He indicated that he had been prescribed proton pump inhibitors.  He had an EGD and a colonoscopy in 2009 that only revealed a small hiatal hernia, mild pyloric gastritis, and a small tubular adenoma that was removed.  He was noted to have had several upper gastrointestinal series and barium enemas that have been essentially unremarkable.  Bowel movements were noted to alternate between hard and loose stools with predominant features of constipation.  He denied melena, hematochezia, or weight loss.  He had a history of intermittent heartburn of at least 15 to 20 years duration but up until 1990 he was not on any prescription strength medication.  He denied dysphagia, odynophagia, or atypical reflux symptoms.  

The examiner noted that the Veteran has been claiming service connection for his nausea, vomiting, gastritis, and heartburn.  However, upon careful examination of the c-file and recent endoscopies, EGD and colonoscopy in 2009 and a recent gastric emptying study that was negative, the examiner noted that it was probably related to his multiple medications and functional gastrointestinal disorder and most likely was not related to his service.  The examiner found only one notation during his active duty with complaint of intermittent nausea.  Entrance and separation examinations were noted to not report any stomach abnormalities.  The examiner noted that the initial clinical visit in the VA system did not mention anything about the stomach issues and that until three or four years prior to the examination the Veteran was not on any prescription strength medications for his issues.  The examiner noted that the history of a hiatal hernia "can be an incidental finding."  The nausea and vomiting were noted to be nonspecific.  Diabetic gastroparesis was ruled out.  Recent endoscopies did not reveal any gastric outlet obstruction or ulcers.   The finding of pyloric gastritis was a nonspecific finding and may be secondary to aspirin use.  Colonoscopy was normal except for small tubular adenoma at 90 cm.  The Veteran was advised about phase I antireflux measures and was advised to continue his proton pump inhibitors as needed and was scheduled for a surveillance colonoscopy.  The examiner rendered the opinion that it was not likely secondary to active service.  

The Board finds that entitlement to service connection for a stomach disorder, to include GERD, is not warranted.  Service treatment records reveal that the Veteran was treated for upset stomach in July 1967 and that the Veteran complained of intermittent nausea sometimes with vomiting in April 1968.  However, upon examination at separation from service the Veteran was not diagnosed with any stomach disorder, including GERD.  The Veteran has submitted lay statements, including one from his spouse, that indicate that the Veteran did not have stomach problems prior to service but had stomach problems and vomiting since service.  The Veteran has competently reported that he has had stomach problems since separation from service.  However, after examination in January 2007 the examiner rendered the opinion that the Veteran's current GERD was not related to the Veteran's active service.  In October 2009 a VA examiner rendered the opinion that the Veteran's condition was not likely secondary to active duty.  In addition, after examination by a VA gastroenterologist in March 2012, the gastroenterologist rendered the opinion that it was not likely secondary to active service after a thorough review of the claims file and discussion of the Veteran's prior examinations.  As the preponderance of the evidence is against a finding that the Veteran has stomach disorder, to include GERD, that is related to his active service, entitlement to service connection is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), to include as due to inservice exposure to ionizing radiation, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


